                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

UNITED STATES OF AMERICA                       )
                                               )        Case No. 1:18-cr-4
v.                                             )
                                               )        Judge Travis R. McDonough
RICHARD T. ALLEN, JR.                          )
                                               )        Magistrate Judge Christopher H. Steger
                                               )


                                            ORDER



       On July 11, 2019, Magistrate Judge Christopher H. Steger filed a Report and

Recommendation (Doc. 98) pursuant to 28 U.S.C. § 636(b)(1). In his Report and

Recommendation, Magistrate Judge Steger recommended that Defendant’s amended motion to

suppress (Doc. 84) be denied. (Doc. 355, at 22.) Defendant did not file timely objections to

Magistrate Judge Steger’s Report and Recommendation. Nonetheless, the Court has reviewed

the record in this matter, and it agrees with Magistrate Judge Steger’s well-reasoned conclusions.

Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Steger’s findings of fact and

conclusions of law, and Defendant’s motion to suppress (Doc. 84) is hereby DENIED.

       SO ORDERED.


                                             /s/Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE
